Citation Nr: 1030647	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  05-18 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a skin 
disorder to include as secondary to herbicide exposure, and if 
so, whether service connection is warranted for the claimed 
disability.

2.  Entitlement to service connection for skin cancer to include 
as secondary to herbicide exposure


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The service connection claim for skin cancer was subject to an 
April 2007 stay that was granted by the United States Court of 
Appeals for Veteran's Claims (Court) pending the resolution of an 
appeal of Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert den. 129 
S. Ct. 1002 (2009).   The stay encompassed all claims of service 
connection as a result of exposure to herbicides in which the 
only evidence of such exposure was the Veteran's receipt of the 
Vietnam Service Medal or service on a vessel off the shores of 
Vietnam.  In May 2008, the Federal Circuit decided Haas v. Peake 
and upheld VA's interpretation of applicable regulations.  Haas, 
525 F.3d at 1189.  Certiorari was denied in January 2009.  Haas, 
129 S. Ct. at 1002.  The stay on claims affected by Haas was 
lifted in January 2009.  Therefore, the service connection claim 
for skin cancer may now be adjudicated. 

The Veteran appealed the Board's December 2008 decision denying 
the Veteran's claims of entitlement to service connection for 
hypertension and erectile dysfunction and to reopen entitlement 
to service connection for a skin condition to the United States 
Court of Appeals for Veterans Claims (Court).  In September 2009, 
the Veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint Motion 
for Partial Remand (Joint Motion).  In a September 2009 Order, 
the Court granted the motion, vacated the portion of the Board's 
December 2008 decision that denied the claim to reopen 
entitlement to service connection for a skin condition and 
remanded the matter to the Board for action consistent with the 
Joint Motion.  The remaining portion of the Board's decision was 
left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
The issues of entitlement to service connection for a skin 
disorder and skin cancer are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  In March 1985, the RO denied the Veteran's service connection 
claim for a skin condition and the Veteran did not appeal this 
decision within one year from the date of the rating decision.

2.  Evidence associated with the claims file since the March 1985 
rating decision was not of record at the time of the March 1985 
rating decision and relates to an unestablished fact necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a skin disorder.


CONCLUSIONS OF LAW

1.  The March 1985 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The evidence received subsequent to the March 1985 rating 
decision is new and material and the claim of entitlement to 
service connection for a skin disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  For reasons explained in detail below, the 
Veteran's claim of entitlement to service connection for a skin 
disorder is found to be reopened by way of the submission of new 
and material evidence.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and will 
not be further discussed.  

II.  New and Material Evidence 

An unappealed rating decision in March 1985 denied the Veteran's 
claim of entitlement to service connection for a skin disorder on 
the basis that the Veteran was only seen on one occasion in 
service for a skin condition which resolved with treatment with 
no residuals found on discharged and there was no evidence of 
continuity or chronicity during service or subsequent to 
discharge from service.  The relevant evidence of record at the 
time of the rating decision consisted of service treatment 
records and the Veteran's lay statements.  The Veteran did not 
file a notice of disagreement with the March 1985 rating decision 
within the one-year time limit.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  

A finally decided claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108 (West 
2002).  "New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing evidence 
that by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

In August 2003, the Veteran filed another claim for service 
connection for a skin disorder.  Evidence received since the 
March 1985 rating decision includes private treatment records, VA 
treatment records, the Veteran's lay statements in support of his 
claim and statements from friends.  The lay statements are 
considered new, because this evidence was not of record at the 
time of the March 1985 decision and they are not cumulative or 
redundant of previous evidence.  In addition, the evidence is 
material as the Veteran reported that he had a skin disorder 
during military service with a continuity of symptoms since 
service.  The evidence of record at the time of the March 1985 
decision indicated that the Veteran's skin disorder first 
occurred after discharged from active military service in 1968.  
Thus, the Board finds the new evidence relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Such evidence is so significant that it must now be 
considered in order to decide fairly the merits of the claim.  
Accordingly, the Veteran's claim of entitlement to service 
connection for a skin disorder is reopened.  See 38 C.F.R. § 
3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a skin disorder is reopened 
and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that 
further evidentiary development is necessary before the Board can 
adjudicate the remaining issues on appeal.  

The Board observes that the Veteran contends that his skin 
disorder and skin cancer are related to military service.  VA has 
a duty to provide a VA examination when the record lacks evidence 
to decide the Veteran's claim and there is evidence of (1) a 
current disability or symptoms of a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of record shows that the Veteran has a current diagnosis 
of skin rash. The Veteran was also diagnosed with skin lesions 
and basal cell carcinoma in 1997.  A review of the Veteran's 
service treatment records indicates that the Veteran sought 
treatment for edema of both ankles and fungus of the right foot.  
The Veteran contends that he has had problems with his skin since 
serving in Vietnam.  Therefore, there is evidence of record 
indicating that the Veteran's current skin disorders may be 
related to military service.  Based on the foregoing, the Board 
finds that the Veteran should be provided with a VA examination 
and opinion. 

The Board notes that the Veteran raised the issue that his skin 
disorder and cancer may be related to herbicide exposure during 
Vietnam.  Unfortunately, it is unclear from the Veteran's DD Form 
214 whether the Veteran served in Vietnam.  Thus, the Board finds 
that the Veteran's service personnel record should be associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain all 
service personnel records from the 
appropriate personnel department to 
include the National Personnel Records 
Center (NPRC) and the VA Records 
Management Center (RMC).  If no records 
are available, the RO should attempt to 
obtain records from any alternative source 
available.  If the records are still not 
available, obtain written confirmation of 
that fact.  If after the above steps have 
been taken and VA concludes that it is 
reasonably certain that further efforts to 
obtain the records would be futile, VA 
will provide the Veteran with notice of 
that fact as required under 38 U.S.C.A. § 
5103A(b)(2) and 38 C.F.R. § 3.159(e) and 
allow an appropriate period of time for 
the veteran to respond.  The notice must 
contain the identity of the records VA was 
unable to obtain, an explanation of the 
efforts VA made to obtain the records, a 
description of any further action VA will 
take regarding the claim and a notice that 
the Veteran is ultimately responsible for 
providing the evidence.  The RO should 
also inform that Veteran that he can also 
provide alternative forms of evidence, 
such as statements from service comrades.  
Associate all documents obtained with the 
claims file

2.	Schedule the Veteran for an examination to 
determine the identity and etiology of any 
skin disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether the Veteran's skin rash, skin 
lesions, basal cell carcinoma and any 
other skin disorder found on examination 
is at least as likely as not (i.e., a 
fifty percent or greater probability) 
related to the Veteran's active military 
service to include any reported 
symptomatology.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.	Upon completion of the foregoing and any 
other development deemed necessary, the 
RO should readjudicate the Veteran's 
claims of entitlement to service 
connection for a skin disorder and skin 
cancer.  If the benefits sought on appeal 
remains denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


